DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 08/10/21.
Claims 1 and 16 are amended;
Claims 9-15 are canceled;
Claims 21-27 are newly added; and
Claims 1-8 and 16-27 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 16-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 16, 20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over TRINKS et al. (WO2015/117727A1) (English translation is attached) in view of Steeb (US Patent 4,505,419).
Regarding claim 1, TRINKS discloses an amplifier assembly (FIGS. 4 and 5, see underlined portion on page 2 of English translation), comprising: 
a first heat sink plate (9, FIG. 4, see underlined portion I on page 6 of English translation) that includes a first channel (a first recess formed on 9 contoured to a shape of an amplifier rod 1, FIG. 5, see underlined portion II on page 6 of English translation); 
a second heat sink plate (10, FIG. 4, see underlined portion I on page 6 of English translation) that includes a second channel (a second recess formed on 10 contoured to a shape of an amplifier rod 1, FIG. 5, see underlined portion II on page 6 of English translation), 
wherein the second heat sink plate is soldered with the first heat sink plate by a liquid metal (21 is filled in a channel 14 between the first and second heat sinks 9/10, FIG. 5, see underlined portion II on page 8 of English translation), such that the first channel and the second channel align (the first and second recesses of 9/10 are aligned to form an optical cavity 13 for which the amplifier rod 1 is disposed, FIG. 5); and 

wherein the amplifier rod is connected to the first heat sink plate and the second heat sink plate by the liquid metal (the liquid metal 21 is filled between the amplifier rod 1 and the first and second heat sinks 9/10, FIG. 5, see underlined portions I & II on page 8 of English translation).
TRINKS does not disclose the liquid metal is a non-eutectic solder.
Steeb discloses a method of manufacturing a heat exchanger (col. 2 lines 50-54) using a non-eutectic solder (“All of these parts are clad with a non-eutectic solder,” col. 2 lines 54-55) in order to obtain strong solder connection (col. 1 lines 48-51) in an extended temperature range based on the material property of the non-eutectic solder (col. 1 lines 35-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the liquid metal of TRINKS with the non-eutectic solder as taught by Steeb in order to obtain strong solder connection (col. 1 lines 48-51 of Steeb) in an extended temperature range based on the material property of the non-eutectic solder (col. 1 lines 35-47 of Steeb).
Regarding claim 6, TRINKS discloses the amplifier assembly is symmetrical about a plane perpendicular to a junction of the first heat sink plate and the second heat sink plate (see underlined portion IV on page 6 of English translation).
Regarding claim 7, TRINKS discloses a shape of the amplifier rod conforms to a shape of the first channel or a shape of the second channel (FIG. 5, see underlined portion II on page 6 of English translation).
Regarding claim 8, TRINKS discloses the first channel is located in a first recess of the first heat sink plate and the second channel is located in a second recess of the second heat sink plate (FIG. 5).
Regarding claim 16, the combination has disclosed an amplifier assembly outlined in the rejection to claim 1 above and TRINKS further discloses a heat exchange system (FIG. 7) comprising a first cooling block (cooling fins above the first heat sink 9, FIG. 7); a second cooling block (cooling fins below a third heat sink 19, FIG. 7); and the amplifier assembly disposed between the first cooling block and the second cooling block (the amplifier assembly is sandwiched between the cooling fins, FIG. 7).
Regarding claim 20, TRINKS discloses the amplifier assembly is symmetrical about a plane perpendicular to a junction of the first heat sink plate and the second heat sink plate (see underlined portion IV on page 6 of English translation).
Regarding claim 22, TRINKS discloses a shape of the amplifier rod conforms to a shape of the first channel or a shape of the second channel (FIG. 5, see underlined portion II on page 6 of English translation).
Regarding claim 23, TRINKS discloses the first channel is located in a first recess of the first heat sink plate and the second channel is located in a second recess of the second heat sink plate (FIG. 5).
Regarding claims 24 and 26, TRINKS discloses a first end portion and a second end portion of the amplifier rod are polished (see underlined portion V on page 6 of English translation).
Regarding claims 25 and 27, TRINKS discloses a shape of the non-eutectic solder conforms to a shape of a first recess of the first heat sink plate and a second recess of the second heat sink plate (FIG. 5).

Claims 5, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over TRINKS et al. and Steeb as applied to claims 1 and 16 above, and further in view of Aubry et al. (US PG Pub 2013/0336347 A1) (09/30/19 IDS).
Regarding claims 5, 19, and 21, the combination has disclosed the amplifier assembly outlined in the rejection to claims 1 and 16 above except greater than 95% of an area of a barrel of the amplifier rod is in contact with the non-eutectic solder. Aubry discloses a metal cooling body (11, FIG. 5) covers all of the surfaces of a laser rod (5, FIG. 5) other than optical interfaces (the Examiner interprets all of the surfaces of the laser rod except the optical interfaces to be 100% of an area of a barrel of the amplifier rod) in order to obtain excellent heat dissipation and uniform cooling while reducing mechanical stress on the laser rod ([0010]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-eutectic solder of the combination with covering more than 95% of an area of a barrel of the amplifier rod as taught by Aubry in order to obtain excellent heat dissipation and uniform cooling while reducing mechanical stress on the laser rod.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TRINKS et al. and Steeb as applied to claims 1 and 16 above, and further in view of Kahan (US Patent 4,637,028).
Regarding claims 2 and 17, the combination has disclosed the amplifier assembly outlined in the rejections to claims 1 and 16 above except a first end portion and a second end portion of the amplifier rod extend beyond an edge defined by the first heat sink plate and the second heat sink plate. Kahan discloses a first end portion and a second end portion of the amplifier rod (18, FIGS. 1-2) extend beyond an edge defined by the first heat sink plate (14a, FIGS. 1-2) and the second heat sink plate (14b, FIGS. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the amplifier rod of the combination with extending beyond the edge defined by the first sink plate and the second heat sink plate in order to generate a beam with minimal optical distortion and excellent collimation characteristics (col. 2 lines 40-43 of Kahan).

Claims 3, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TRINKS et al. and Steeb as applied to claims 1 and 16 above, and further in view of Apitz (US PG Pub 2019/0341735 A1).
Regarding claims 3, 4, and 18, the combination has disclosed the amplifier assembly outlined in the rejections to claims 1 and 16 above and TRINKS further discloses a first end portion and a second end portion of the amplifier rod include an anti-reflection coating (see underlined portion VI on page 6 of English translation) except including a chamfer. Apitz discloses a laser rod (10, FIGS. 19a) comprising a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828